IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF IOWA
EASTERN DIVISION
In Admiralty

IN THE MATTER OF AMERICAN LADY Case No. 2:19-cv-1018-LTS-KEM
CRUISES, L.L.C. AND P.J. HOLDINGS,
L.L.C., AS OWNERS OF THE MOTOR NOTICE OF COMPLAINT FOR
VESSEL M/V DUBUQUE’S AMERICAN EXONERATION FROM OR
LADY, O.N. 1029327, FOR EXONERATION LIMITATION OF LIABILITY
FROM OR LIMITATION OF LIABILITY,

Limitation Plaintiffs,

 

 

Notice is given that American Lady Cruises, L.L.C. and P.J. Holdings, L.L.C. have filed a
Verified Complaint pursuant to 46 U.S.C. §§ 30501 et seq. claiming the right of exoneration from
or limitation of liability for all claims arising out of the voyage and operations of the Motor Vessel
DUBUQUES AMERICAN LADY, on or about June 15, 2019, in the vicinity of Dubuque, Iowa.

All persons having claims must file them as provided in Rule F of the Supplemental Rules
for Admiralty and Maritime Claims, Federal Rules of Civil Procedure, with the Clerk of this Court,
at the United States Courthouse at Cedar Rapids, Iowa, and serve on or mail to counsel for
Lunitation Plaintiffs, J. Michael Weston, Lederer Weston Craig PLC, 118 Third Ave SE, Suite

700, Cedar Rapids, IA 52406, a copy thereof on or before the _7th day of __ November, 2019,

 

or be defaulted. Personal attendance is not required.
Any claimant desiring to contest Limitation Plaintiffs’ allegations must file an Answer to

the Verified Complaint as required by Rule F(5) of the Supplemental Rules for Certain Admiralty
and Maritime Claims, Federal Rules of Civil Procedure, and serve on or mail to counsel for
American Lady Cruises and P.J. Holdings a copy thereof.
Dated this 4th day of September, 2019.

ROBERT L. PHELPS, CLERK

By: _/s/ des, Deputy Clerk

 
